Exhibit 4.4 FIRST AMENDMENT TO SERIES A FIRST SUPPLEMENTAL INDENTURE FIRST AMENDMENT TO FIRST SUPPLEMENTAL INDENTURE, dated as of May 31, 2011 (this  First Amendment ), between CIT GROUP INC., a Delaware corporation (the  Company ), the guarantors named herein, as guarantors (the  Guarantors ) and DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking corporation, as trustee (in such capacity, the  Trustee ) and as Collateral Agent under the Indenture referred to below. RECITALS OF THE COMPANY WHEREAS, the Company and the Trustee are parties to an indenture, dated as of December 10, 2009 (the  Base Indenture ) and a first supplemental indenture, dated as of December 10, 2009 (the  First Supplemental Indenture , and together with the Base Indenture, the  Original Indenture ) such Original Indenture as amended and supplemented from time to time (including without limitation pursuant to this First Amendment), being referred to herein as the  Indenture ; and WHEREAS, pursuant to Section 6.1 of the First Supplemental Indenture, the Company and the Trustee may amend or supplement the Indenture with the written consent of not less than a majority in aggregate principal amount of the Outstanding Securities of each series affected by such supplemental indenture; and WHEREAS, the Company has obtained consent to the amendments to the Indenture set forth herein from the Holders of a majority in aggregate principal amount of the Outstanding Securities of each series affected by this First Amendment, being the Companys 7.00% Series A Second-Priority Secured Notes due 2015, 7.00% Series A Second-Priority Secured Notes due 2016 and 7.00% Series A Second-Priority Secured Notes due 2017 (collectively, the  Series A Notes ); and WHEREAS, accordingly, this First Amendment and the amendments set forth herein are authorized pursuant to Section 6.1 of the First Supplemental Indenture; and WHEREAS, the execution and delivery of this First Amendment has been duly authorized by the parties hereto, and all other acts necessary to make this First Amendment a valid and binding amendment to the First Supplemental Indenture effectively amending the Indenture as set forth herein have been duly taken; and NOW, THEREFORE, in consideration of the premises, agreements and obligations set forth herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree, for the equal and proportionate benefit of all Holders of the Series A Notes, as follows: -1- ARTICLE 1 RELATION TO INDENTURE; DEFINITIONS SECTION 1.01. Relation to Indenture. With respect to the Series A Notes, this First Amendment constitutes an integral part of the Indenture. SECTION 1.02. Definitions. For all purposes of this First Amendment, except as otherwise expressly provided herein, capitalized terms used herein and not otherwise defined herein shall have the meanings assigned thereto in the Original Indenture. SECTION 1.03. General References. All references in this First Amendment to Articles and Sections, unless otherwise specified, refer to the corresponding Articles and Sections of this First Amendment; and the terms  herein
